Exhibit 10.4

Sixth Amendment

to The

Encana (USA) Retirement Plan

(Amended and Restated Effective March 14, 2014)

 

1.Plan Sponsor:  Encana Services Company Ltd. (the “Plan Sponsor”).

 

2.Amendment of Plan:  Pursuant to the authority of the undersigned and the
provisions of Section 13.1 of the Encana (USA) Retirement Plan (the “Plan”), the
following Amendment to the Plan is adopted, effective as of the dates set forth
below.

 

A.Effective with respect to hardship distributions on or after July 1, 2019 or
as otherwise noted herein, Section 8.3 of the Plan is amended to read as
follows:

 

8.3

Hardship Withdrawals.  In accordance with the limitations of this Section 8.3
and such other rules and restrictions imposed by the Administrator, prior to a
Participant’s attainment of age 59½, a Participant will be permitted to withdraw
for reasons of hardship all or a portion of the Participant’s previously
undistributed Deferral Account, Qualified Nonelective Contribution Account,
Qualified Matching Contribution Account and Safe Harbor Matching Contribution
Account, including earnings on all such accounts (other than the portion of the
Account used as security for a Plan loan) if the withdrawal is made on account
of an immediate and heavy financial need of the Participant and the distribution
is necessary to satisfy that financial need.  The Administrator will direct the
Trustee to make the hardship distribution as soon as administratively
practicable after the Participant makes a valid request for the hardship
withdrawal in the manner required by the Administrator.

 

(a)

Immediate and Heavy Financial Need.  A distribution will be deemed to be
necessary to satisfy the immediate and heavy financial need of the Participant
only if the distribution is made on account of any one of the following:

 

(1)

expenses for medical care, or to obtain such medical care, for the Participant,
the Participant’s Spouse, the Participant’s dependents (as defined in Code
Section 152, without regard to Code Sections 152(b)(1), (b)(2) and (d)(1)(B)),
or the Participant’s Beneficiary that would be deductible under Code
Section 213(d) (determined without regard to whether the expenses exceed 7.5% of
adjusted gross income);

 

(2)

payments for tuition, related educational fees and room and board expenses, for
the next 12 months of post-secondary education for the Participant, the
Participant’s Spouse, children, dependents (as defined in Code Section 152,
without regard to Code Sections 152(b)(1), (b)(2) and (d)(1)(B)), or
Beneficiary;

 

(3)

costs directly related to the purchase (excluding mortgage payments) of a
principal residence for the Participant;

 

(4)

payments needed to prevent either the eviction of the Participant from the
Participant’s principal residence or the foreclosure on the mortgage of the
Participant’s principal residence;

 

--------------------------------------------------------------------------------

 

 

(5)

payments for burial or funeral expenses of the Participant’s deceased parent,
Spouse, children, dependents (as defined in Code Section 152, without regard to
Code Section 152(d)(1)(B)), or Beneficiary;

 

(6)

expenses for the repair of damage to the Participant’s principal residence that
would qualify for the casualty deduction under Code Section 165 (determined
without regard to whether the loss exceeds 10% of adjusted gross income), and
for taxable years beginning on or after January 1, 2018, without regard to Code
Section 165(h)(5));

 

(7)

expenses and losses (including loss of income) incurred by the Participant on
account of a disaster declared by the Federal Emergency Management Agency
(“FEMA”) under the Robert T. Stafford Disaster Relief and Emergency Assistance
Act, provided that the Participant’s principal residence or principal place of
employment at the time of the disaster is located in the area designated by FEMA
as eligible for assistance with respect to the disaster; or

 

(8)

such other reasons as deemed by the Regulations to satisfy an immediate and
heavy financial need of the Participant under the “safe harbor” standard.

 

(b)

Satisfaction of Need.  Any hardship withdrawal from the Plan will be deemed to
meet the requirement that the distribution is necessary to satisfy that
financial need if:

 

(1)

the amount of the hardship withdrawal does not exceed the amount of the
immediate and heavy financial need of the Participant (including any amounts
necessary to pay any federal, state or local income taxes or penalties
reasonably anticipated to result from the distribution);

 

(2)

for hardship withdrawals made prior to July 1, 2019, the Participant obtains all
distributions (other than the hardship withdrawal) and all nontaxable loans
available under all plans of the Employer before receiving a hardship
withdrawal;

 

(3)

for hardship withdrawals made on or after July 1, 2019, the Participant obtains
all distributions (other than the hardship withdrawal) except for nontaxable
loans available under all plans of the Employer before receiving a hardship
withdrawal;

 

(4)

for hardships withdrawals made prior to July 1, 2019, the Participant’s Deferral
Contributions and any other employee contributions to all deferred compensation
plans of the Employer are suspended for six months following the date the
Participant receives the hardship withdrawal and requires an affirmative
Participant election in order to be reinstated thereafter.  Notwithstanding the
foregoing, effective July 1, 2019, any Participant in the midst of such a
six-month hardship suspension will have the suspension lifted effective
immediately, and such Participant may make an affirmative election to reinstate
deferrals at any time; and

 

--------------------------------------------------------------------------------

 

 

(5)

for hardship withdrawals made on or after January 1, 2020, the Participant
represents in writing (which may be electronic) that the Participant has
insufficient cash or other liquid assets to satisfy the need.

 

B.Effective April 1, 2019, Schedule A of the Plan is amended to read as attached
hereto.

 

C.Effective April 1, 2019, Schedule B of the Plan is amended to read as attached
hereto.

 

D.Effective July 1, 2019, Schedule C of the Plan is amended to read as attached
hereto.

 

3.Terms and Conditions of Plan:  Except for the above amendment, all terms and
conditions of the Plan are unamended and shall remain in full force and effect.

 

3.Execution:  This Sixth Amendment has been executed on the date set forth
below.

 

 

Encana Services Company Ltd.

Plan Sponsor

 

 

 

By:  /s/ Christopher J. Casebolt

          Christopher J. Casebolt, on behalf of the
          Management Pension & Benefits Committee

 

 

Date:  08/08/2019

 




 

--------------------------------------------------------------------------------

 

Encana (USA) Retirement Plan

 

Schedule A -
Participating Employers

 

Employer

Effective Date of Participation (if after the Effective Date of this amendment
and restatement)

Encana Oil & Gas (USA) Inc.

n/a

Encana Corporation (for the limited purposes specified in Section 1.22)

June 1, 2018

Newfield Exploration Company

April 1, 2019

 

 

* * * * End of Schedule A * * * *




 

--------------------------------------------------------------------------------

 

Encana (USA) Retirement Plan

Schedule B -
Imputed Service for Predecessor and Related Employers

 

Employer: Imputed Service Credit

 

Newfield Exploration Company: Service performed for Newfield Exploration Company
before April 1, 2019.

 

* * * * End of Schedule B * * * *

 




 

--------------------------------------------------------------------------------

 

Encana (USA) Retirement Plan

 

Schedule C -

Protected Benefits

 

I.In-Service Withdrawal of After-Tax Contributions

 

Notwithstanding anything in the Plan to the contrary, if after-tax contributions
were transferred to the Plan pursuant to a plan merger or trust-to-trust
transfer, a Participant may request an in-service withdrawal of all or a portion
of the Participant’s Account which represents such after-tax contributions.  For
purposes of the preceding sentence, “after-tax contributions” do not include
Roth Contributions.

 

II.Protected Benefits for Athlon Plan Accounts

 

This section applies to the accounts transferred to the Plan from the Athlon
401(k) Plan (the “Athlon Plan”) in connection with the merger of the Athlon Plan
into the Plan effective as of December 31, 2015.  Any account(s) transferred
from the Athlon Plan will be called the Participant’s “Athlon Account(s)” and
will be entitled to the protected benefit features contained in this Section II
of Schedule C.  The Athlon Accounts will be subject to the regular provisions of
the Plan as modified by this Section II of Schedule C.

 

Participant Accounts

 

Pursuant to Section 5.1(h) of the Plan, an Athlon Account (defined above) also
qualifies as a Participant Account for those Participants who have an Athlon
Account as a result of the merger.

 

Optional Forms

 

In addition to the optional forms of distribution available under Section 7.3 of
the Plan, Athlon Accounts may be distributed in the following optional forms:

 

Fixed Payment Installment Option.  The fixed payment installment option is an
optional form of benefit under which the Participant elects to receive a
specified dollar amount each year.  The annual payment may be paid in annual,
semi-annual, quarterly, or monthly installments as elected by the
Participant.  The Participant may elect to receive additional payments.  The
amount payable must satisfy minimum distribution requirements.

 

In-Service Withdrawals

 

In addition to the in-service withdrawals available under Section 8.2 of the
Plan, Athlon Accounts may be subject to the following additional in-service
withdrawal option for qualified Participants:

 

Qualified Reservist Distribution.  A Participant who is called to active
military duty and who is otherwise eligible, is entitled to an in-service
withdrawal in the form of a Qualified Reservist Distribution as defined in Code
Section 72(t)(2)(G)(iii).

 

 

--------------------------------------------------------------------------------

 

III.Protected Benefits for Newfield Plan Accounts

 

This section applies to the accounts transferred to the Plan from the Newfield
Exploration Company 401(k) Plan (the “Newfield Plan”) in connection with the
merger of the Newfield Plan into the Plan effective as of July 1, 2019.  Any
account(s) transferred from the Newfield Plan will be called the Participant’s
“Newfield Account(s)” and will be entitled to the protected benefit features
contained in this Section III of Schedule C.  The Newfield Accounts will be
subject to the regular provisions of the Plan as modified by this Section III of
Schedule C.

 

Participant Accounts

 

Pursuant to Section 5.1(h) of the Plan, a Newfield Account (defined above) also
qualifies as a Participant Account for those Participants who have a Newfield
Account as a result of the merger.

 

Pursuant to Section 5.1(h) of the Plan, a Participant’s Newfield Account may
include an account containing non safe-harbor employer matching contributions
(“Newfield Employer Match Account”).  Any Newfield Employer Match Account will
qualify as a component of a Participant Account and will be maintained under the
Plan, with no further contributions permitted as of April 1, 2019.

 

Pursuant to Section 5.1(h) of the Plan, a Participant’s Newfield Account may
include an account containing voluntary after-tax employee contributions
(“Newfield After-Tax Account”).  Such a Newfield After-Tax Account will qualify
as a component of a Participant Account and will be maintained under the Plan,
with no further contributions permitted as of April 1, 2019.

 

Optional Forms

 

In addition to the optional forms of distribution available under Section 7.3 of
the Plan, Newfield Accounts may be distributed in the following optional form:

 

Partial Distributions.  Subject to the required minimum distribution rules and
Administrator requirements, a Participant may request a distribution of any
portion of the Participant’s Newfield Account.

 

In-Service Withdrawals

 

In addition to the in-service withdrawals available under Section 8.2 of the
Plan, Newfield Accounts may be subject to the following additional in-service
withdrawal option for qualified Participants:

 

Newfield After-Tax Account.  A Participant may withdraw all or any portion of
the Participant’s Newfield After-Tax Account at any time.

 

Deemed Severance Distribution. A Participant who is called to active military
duty and who is otherwise eligible, is entitled to an in-service withdrawal of
his or her Newfield Account in the form of a deemed severance distribution as
defined in Code Section 414(u)(12).

 

 

--------------------------------------------------------------------------------

 

Qualified Reservist Distribution.  A Participant who is called to active
military duty and who is otherwise eligible, is entitled to an in-service
withdrawal of his or her Newfield Account in the form of a Qualified Reservist
Distribution as defined in Code Section 72(t)(2)(G)(iii).


* * * * End of Schedule C * * * *

12030828_v4

 